DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants elected Species 1 – Figs. 1-9 without traverse (2nd full paragraph on p. 9 of Applicants’ Response to Election / Restriction).  Applicants believe Claims 1 and 9-14 read on the elected species.  Claims 2-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	Thus, the Applicants’ election is still deemed proper and is made FINAL.  

Status of the Claims
With Applicants’ election above, Claims 1-14 are pending, Claims 2-8 are withdrawn, leaving Claims 1 and 9-14 for examination on the merits below in the U.S. non-provisional application (SN17/836576 is a continuation (CON) application of PCT/JP2020/043903).    


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
			reference numeral “10” as listed on the right portion of the scroll compressor as shown in Fig. 2 is not found described in the specification (it is believed Applicants’ meant this to instead be reference numeral ‘100’ as previously shown in the upper right portion of Fig. 1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
			the lead line for the reference numeral 22b (moveable-side wrap) as shown in Fig. 5B does not designate the same structure as is previously shown in Fig. 5A, and
			Figs. 6-9 show compression chamber spaces (Sc(s)) having different heights which is not consistent with Fig. 1 where the compression chamber spaces have the same height (the height of the compression chambers in Figs. 6-9 around the discharge hole have a higher height than other compression chamber spaces located radially outward from the discharge hole).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters Sc1 and Sc2 as shown in Fig. 6 have both been used to designate the same compression chamber, however, in contrast, Figs. 5A and 5B Sc1 and Sc2 occupy different positions within the scroll compressor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	SCROLL COMPRESSOR INCLUDING A FIXED-SIDE FIRST REGION RECEIVING A FORCE WHICH PRESSES A MOVABLE SCROLL AGAINST A FIXED SCROLL

The disclosure is objected to because of the following informalities:
		“as a bolt (not illustrated)” (¶ 0047, second line) is not understood as Fig. 1, in contrast, shows a bolt that is illustrated and which is crossed by the lead line of reference numeral 60 in Fig. 1.  
Appropriate correction is required.

Note on Claim Interpretation
Claim 1 recites the elements a fixed-side dimension of the fixed-side wrap (21b, Fig. 1) and a moveable-side dimension of the moveable-side wrap (22b, Fig. 1).  For clarification and examination purposes below, the Examiner interprets each of these dimensions to equate with the respective axial heights of fixed-side wrap (21b) and moveable-side wrap (22b) as best seen in Fig. 1 of the specification (“The fixed-side dimension is a dimension in the vertical direction of the fixed-side wrap 21b from the main surface 21p of the fixed-side end plate 21a coupled to a lower end of the fixed-side wrap 21b to the distal end surface of the fixed-side wrap 21b”, ¶ 0078, lines 5-8; and a similar kind of respective description is given for the element the moveable-side dimension (¶ 0079, lines 6-9)).    

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to Claim 1 and claims dependent thereon
	Claim 1 recites that the first compression chamber (Sc1, Figs. 5A and 5B) and the second compression chamber (Sc2, Figs. 5A and 5B) are point-symmetrical when viewed along the first direction (Claim 1, lines 26 and 27).  This limitation is recited in the same way as described in the specification (at ¶ 0053, lines 4-7) without providing further description as to what actually encompasses the term “point-symmetrical” so that the scope of the claim is clear.  Additionally, viewing of Figs. 5A and 5B show two distinct first compression chambers (two Sc1s) and two distinct second compression chambers (two Sc2s) when viewed in the first direction (i.e., looking into Figs. 5A and 5B is viewing these structures in the first direction).  As such, it is not understood with a viewing of Figs. 5A and 5B what is point symmetrical and the description does not further describe how differently sized first compression chambers are point-symmetrical to differently sized second compression chambers. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “the first compression chamber and the second compression chamber are point-symmetrical when viewed in the first direction” (Claim 1, lines 26 and 27) in combination with Figs. 5A and 5B make the claim indefinite in that it is not understood with a viewing of Figs. 5A and 5B what actually makes the first compression chamber and the second compression chamber “point-symmetrical”.  Additionally, this is further not understood in that there are two distinct first compression chambers and two distinct second compression chambers and, with a viewing of Figs. 5A and 5B there is no “point-symmetrical” relationship of the larger first compression chamber with the smaller second compression chamber.  Still additionally, as the scroll compressor operates the sizes/locations of the first and second compression chambers change (compare Fig. 5A with Fig. 5B) so it is not understood how with changes in size/location of the first compression chamber and the second compression chamber how these elements are “point-symmetrical”.  
	The limitation “a fixed-side dimension set in advance” (Claim 1, line 5) in combination with the limitation “a moveable-side dimension set in advance” (Claim 1, line 7) in combination with the limitation “the fixed-side dimension and the moveable-side dimension being set” (Claim 1, line 16) in combination with the limitation “the fixed-side dimension and the moveable-side dimension being further set” (Claim 1, lines 28 and 29) in still further combination with the limitation “being further set” (Claim 1, line 43 makes the claim indefinite in that it is not understood if the dimension elements are only set in advance (i.e., predetermined before operation of Applicants’ scroll compressor) or if there are further sets/settings of these dimensions made/applied during the operation of Applicants’ scroll compressor after the initial predetermined “set in advance”.  
	The phrase “a distal end surface of a part” (Claim 1, line 21) in combination with the phrase “a distal end surface of a part” makes the claim indefinite in that it is not understood what “part” of Applicants’ fixed-side first region this refers to so that the scope of the claim is clear.  The last four lines of Claim 1 recite similar limitations as described above and so are similarly rejected.   
	The claim recites limitations for the operational condition of the moveable scroll being “inclined” at both lines 18 and 29.  This makes the claim indefinite in that it is not understood if there is one mode of inclination of the moveable scroll to which the subsequent limitations pertaining to the fixed-side end region apply or if these are different inclination modes of the moveable scroll that each have distinct fixed-side end region features/limitations.   

NOTE:  35 U.S.C. 112 first and second paragraph issues are identified as described above.  The Examiner acknowledges that correction of these issues will change the scope of these rejected claims and all claims dependent therefrom.  Allowability of the claims will be considered after the 35 U.S.C. 112 issues have been corrected. 


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  EP1262665A1 shows elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.  WO2021117490A1 is the corresponding international application filing of the instant application.     

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday December 13, 2022


/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746